Title: To John Adams from M. I. Stone, 25 February 1801
From: Stone, M. I.
To: Adams, John



Sir
Febry 25th. 1801

I have been acquaint’d with Major Thomas A Dyson Ever since I was a Boy—I believe him to be a Man of intellegence, Deligence, and the Firmest Integrity, I have been Lawyer and Judge, And had an oppertunity of observeing his Conduct During Six years in which he Was Sheriff of Charles County—He has behaved through Life and in Office as a deligent, active, Dignified, faithfull, good Man and officer—
With perfect respect I am your most obed sert
M. I. Stone